Case: 20-40787     Document: 00516378995         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-40787                           July 1, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Cathy Haynes,

                                                           Plaintiff—Appellant,

                                       versus

   Turner Bass & Associates; Michael Bass; Damariscotta
   Limited and Company; James E. Bass; Christine Bass;
   Unknown Defendants; State of Texas; County of Smith;
   City of Tyler, Texas,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CV-192


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          In October 2019, Cathy Haynes, proceeding pro se, filed a civil
   complaint alleging that in March 2018, she discovered that the defendants


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40787      Document: 00516378995          Page: 2    Date Filed: 07/01/2022




                                    No. 20-40787


   were responsible for the taking of her property, without notice, from a storage
   unit that she had been renting, which resulted in numerous violations of
   federal and state law and the Constitution. She filed an amended complaint
   and a motion to change venue in December 2019.                 In April 2020,
   correspondence sent to her by the court was subsequently returned to the
   court as undeliverable. In September 2020, as a result of the returned mail
   and Haynes’s failure to communicate with the court since December 2019,
   the magistrate judge recommended that the district court dismiss the case
   without prejudice pursuant to Federal Rule of Civil Procedure 41(b) based on
   Haynes’s failure to prosecute. Haynes did not object, and the district court
   entered a final judgment dismissing the case without prejudice pursuant to
   Rule 41(b). Following the dismissal, the previously mailed notice of the
   magistrate judge’s report and recommendation was returned to the court as
   undeliverable. In November 2020, Haynes filed a motion to reopen and a
   request for reconsideration, providing the court with a new address and
   arguing that she had been unable to receive the court’s correspondence until
   November 5, 2020, when the church to which her mail had been being sent
   had partially reopened after being closed due to the pandemic. The district
   court denied the motion. Haynes now appeals the district court’s dismissal
   of her complaint and the district court’s denial of her motion to reopen and
   request to reconsider, which the court construed as a motion under Federal
   Rule of Civil Procedure 60(b)(1).
          We ordinarily review a district court’s sua sponte dismissal pursuant
   to Rule 41(b) for abuse of discretion. See McNeal v. Papasan, 842 F.2d 787,
   789-90 (5th Cir. 1988). But a heightened standard of review applies where,
   as here, a plaintiff’s claims likely would be barred by a statute of limitations
   if they were dismissed without prejudice. See Millan v. USAA Gen. Indem.
   Co., 546 F.3d 321, 326 (5th Cir. 2008). In such cases, a dismissal under Rule
   41(b) is tantamount to a dismissal with prejudice. McNeal, 842 F.2d at 793




                                          2
Case: 20-40787        Document: 00516378995         Page: 3    Date Filed: 07/01/2022




                                     No. 20-40787


   n.1. A dismissal with prejudice is improper unless the case history evidences
   both “(1) a clear record of delay or contumacious conduct by the plaintiff,
   and (2) that a lesser sanction would not better serve the best interests of
   justice.” Id. at 790. A petitioner’s delay meriting a Rule 41(b) dismissal with
   prejudice “must be longer than just a few months; instead, the delay must be
   characterized by significant periods of total inactivity.” Id. at 791 (internal
   quotation marks and citation omitted). A party’s negligence does not make
   conduct contumacious; rather, “it is the stubborn resistance to authority
   which justifies a dismissal with prejudice.” Millan, 546 F.3d at 327 (internal
   quotation marks and citation omitted).
             In light of the short delay in communication and Haynes’s arguments
   that she was unable to receive her mail, that she had repeatedly called the
   district court for updates, and that she had promptly provided a new address
   and filed the motion to reopen and request for reconsideration after she
   received notification of the dismissal, the instant case does not present a clear
   record of delay or contumacious conduct, and there is no indication in the
   record that either the magistrate judge or the district court considered a
   lesser sanction. See McNeal, 842 F.2d at 790. Additionally, there is no
   indication in the record that the defendants, who were not served, would be
   prejudiced. See Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir.
   1992). Therefore, the district court’s dismissal of Haynes’s complaint was
   an abuse of discretion. See McNeal, 842 F.2d at 790.
             Accordingly, the judgment of the district court is VACATED, and
   the case is REMANDED for further proceedings. As a result, we need not
   address any separate arguments relating to the denial of the Rule 60(b)
   motion. We express no opinion on the merits of Haynes’s underlying civil
   action.




                                          3